Exhibit 10.1

COMMERCIAL LEASE AGREEMENT

DATED NOVEMBER 1, 2011

BETWEEN

JON ASIAN, LLC

AND

EDICT SYSTEMS, INC.



--------------------------------------------------------------------------------

Contents

 

 

1.

  Initial Term and Renewals      1     

2.

  Rent      1     

3.

  Use of Premises      2     

4.

  Absolutely Net Net Net Lease      2     

5.

  Sublease and Assignment      2     

6.

  Maintenance and Repairs      3     

7.

  Alterations and Improvements      3     

8.

  Taxes      4     

9.

  Insurance      4     

10.

      Utilities      6     

11.

      Signs      6     

12.

      Landlord’s Right of Entry      7     

13.

      Parking      7     

14.

      Building Rules      7     

15.

      Damage or Destruction      7     

16.

      Default by Tenant      8     

17.

      Quiet Possession      9     

18.

      Condemnation      9     

19.

      Subordination      10     

20.

      Estoppel Certificate      11     

21.

      Security Deposit      11     

22.

      Notices and Payment of Rent      11     

23.

      Brokers      12     

24.

      Non-Waiver and Right to Cure Defaults      12     

25.

      Holding Over by Tenant      12     

26.

      Surrender of Premises      12     

27.

      Memorandum of Lease      13     

28.

      Time of the Essence      13     

29.

      Headings      13     

30.

      Binding Effect      13     

31.

      Landlord’s Consent      13     

32.

      Performance      14     

33.

      Compliance With Law      14     

34.

      Entire Agreement      14     

35.

      Amendments      14     

36.

      Governing Law      14     

37.

      Severability of Provisions      14     

38.

      Copy of Agreement      14   

Schedule “A” Description of Leased Premises

     1   

 

- 2 -



--------------------------------------------------------------------------------

COMMERCIAL LEASE AGREEMENT (OHIO)

THIS AGREEMENT made effective as of the 1st day of November, 2011.

BETWEEN:

Jon Asian, LLC

2434 Esquire Dr., Beavercreek, OH 45431

(the “Landlord”)

- and -

Edict Systems, Inc.

2434 Esquire Dr., Beavercreek, OH 45431

(the “Tenant”)

IN CONSIDERATION of the mutual promises and at the rental and upon the
covenants, conditions and provisions herein set forth, contained and other good
and valuable consideration, Landlord leases to Tenant and Tenant leases from
Landlord, the real property described in the attached Schedule “A”, which
Schedule “A” is incorporated herein by this reference, together with all
improvements now or hereafter located thereon and all appurtenances and
privileges related thereto, all of which area is hereinafter referred to as the
“Premises.”

 

1. Initial Term and Renewals

Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby leases
the same from Landlord, for an “Initial Term” beginning on November 1, 2011 and
ending on October 31, 2016. Landlord shall use its best efforts to give Tenant
possession as nearly as possible at the beginning of the Lease term. If Landlord
is unable to provide Tenant with possession of the Leased Premises in a timely
fashion, rent shall abate for the period of delay. Tenant shall make no other
claim against Landlord for any such delay. This Lease contains no renewal
options.

 

2. Rent

Tenant shall pay to Landlord during the Term rental of TWO-HUNDRED-TWENTY-EIGHT
THOUSAND DOLLARS ($228,000.00) per year, payable in installments of
Nineteen-Thousand Dollars ($19,000.00) per month. Each installment payment shall
be due in advance on the first (1st) day of each calendar month during the lease
term to Landlord at 2434 Esquire Dr., Beavercreek, OH 45431 or at such other
place designated by written notice from Landlord to Tenant. Tenant shall pay the
first month’s rent to Landlord at the time of the parties’ execution of this
Lease. If the lease term commences on a day other than the first day of a
calendar month, the first month’s rent shall be adjusted accordingly. Tenant
shall also pay to Landlord a “Security Deposit” in the amount of Nineteen
Thousand Dollars ($19,000.00).



--------------------------------------------------------------------------------

3. Use of Premises

Tenant’s use of the Leased Premises shall be in a lawful, careful, safe, and
proper manner, and Tenant shall carefully preserve, protect, control and guard
the same from damage. Tenant shall not use the parking area or the ingress and
egress area of the Premises in an unreasonable manner so as to interfere with
the normal flow of traffic or the use of such areas by occupants of properties
adjacent to the Leased Premises. Tenant shall not use the Leased Premises for
the purposes of storing, manufacturing or selling any explosives, flammables or
other inherently dangerous substance, chemical, thing or device.

 

4. Absolutely Net Net Net Lease

This Lease shall be at all times be construed as an absolutely carefree and net,
net, net lease to the Landlord and accordingly absolutely all federal, state or
municipal taxes, charges or levies, value added taxes, sales taxes, realty
taxes, expenses, costs, payments and outgoings incurred in respect of the
demised premises, the subject tenancy, the revenue derived therefrom and the
improvements shall be borne by the Tenant so that the rent, revenue and income
herein provided shall be absolutely net to the Landlord and free of all charges,
abatement, set-off or deduction for federal, state or municipal taxes, charges
or levies, value added taxes, sales taxes, realty taxes, expenses, costs,
payments and outgoings of every nature arising from or related to the demised
premises, the rental derived therefrom and the improvements thereto, and the
Tenant shall pay all such taxes, charges, rates, assessments, expenses, costs,
payments and outgoings, SAVE AND EXCEPT ONLY THAT the Landlord shall be solely
responsible for the Landlord’s own income taxes and any other charges which may
be expressly stipulated herein to be the sole responsibility of the Landlord.

 

5. Sublease and Assignment

Tenant shall have the right without Landlord’s consent, to assign this Lease to
a corporation with which Tenant may merge or consolidate, to any subsidiary of
Tenant, to any corporation under common control with Tenant, or to a purchaser
of substantially all of Tenant’s assets. Except as set forth above, Tenant shall
not sublease all or any part of the Leased Premises, or assign this Lease in
whole or in part without Landlord’s consent, such consent not to be unreasonably
withheld or delayed. Provided, however, that no assignment of this Lease,
whether by act of Tenant or by operation of law, and no sublease of the Leased
Premises, or any part thereof, by or from Tenant, shall relieve or release
Tenant from any of its obligations hereunder. This Lease may be assigned by
Landlord or by operation of law without Tenant’s consent, provided that the
assignee agrees to be bound by the provisions of this Lease then in effect.

 

- 2 -



--------------------------------------------------------------------------------

6. Maintenance and Repairs

Subject to the provisions of Section 14, relating to destruction of or damage to
the Leased Premises, and Section 17, relating to condemnation of the Leased
Premises, Tenant shall, at its sole cost and expense, keep and maintain the
Leased Premises, including without limitation, the roof, exterior, foundation,
structural and operational parts (cooling, heating, air conditioning, plumbing
equipment and fixtures), paving and landscaping, snow and ice removal, interior
maintenance (floors, doors, toilets, light replacement, etc.), and all other
elements or systems of the Leased Premises, in a condition and repair similar to
its original condition and repair, reasonable wear and tear excepted.
Replacement and repair parts, materials, and equipment used by Tenant to fulfill
its obligations hereunder shall be of a quality equivalent to those initially
installed within the Leased Premises. All repair and maintenance work shall be
done in accordance with the then existing federal, state, and local laws,
regulations and ordinances pertaining thereto. Except as otherwise provided in
Sections 14 and 17, Landlord shall have no obligation whatsoever with respect to
the maintenance and repair of the Leased Premises.

 

7. Alterations and Improvements

Tenant shall have the right to make, at no expense to Landlord, improvements,
alterations, or additions (hereinafter collectively referred to as “Alteration”)
to the Leased Premises, whether structural or nonstructural, interior or
exterior, provided that:

 

(a) no Alteration shall be made without the prior written consent of Landlord,
which consent shall not be unreasonably withheld;

 

(b) no Alteration shall reduce or otherwise impair the value of the Leased
Premises;

 

(c) no Alteration shall be commenced until Tenant has first obtained and paid
for all required permits and authorizations of all governmental authorities
having jurisdiction with respect to such Alteration;

 

(d) any Alteration shall be made in a good workmanlike manner and in compliance
with all laws, ordinances, regulations, codes, and permits;

 

(e) Tenant shall hold Landlord harmless from and against any liens and claims
for work, labor, or materials supplied to the Leased Premises at the direction
of Tenant, and in the event that any such liens or claims shall be filed for
work, labor or materials supplied to the Leased Premises at the direction of
Tenant, Tenant shall, at Landlord’s option, either escrow an amount equal to the
amount of the lien or claim being filed, or obtain a bond for the protection of
Landlord in an amount not less than the amount of the lien or claim being filed;
and

 

- 3 -



--------------------------------------------------------------------------------

(f) any Alteration shall become and remain the property of Landlord unless
Landlord otherwise agrees in writing.

 

8. Taxes

 

(a) Tenant shall pay all real estate taxes and assessments becoming due and
payable with respect to the Leased Premises during the Initial Term and any
Renewal Term, and all taxes or other charges imposed during the Initial Term and
any Renewal Term with respect to any business conducted on the Leased Premises
by Tenant or any personal property used by Tenant in connection therewith.
Taxes, assessments or other charges which Tenant is obligated to pay or cause to
be paid hereunder and which relate to any fraction of a tax year at the
commencement or termination of this Lease shall be prorated based upon the ratio
that the number of days in such fractional tax year bears to 365.

 

(b) Tenant shall have the right to contest, object, or oppose the legality or
validity of any tax, assessment, or charge, provided that prompt notice of such
contest, objection, or opposition be given to Landlord, and provided further
that Tenant promptly thereafter set aside in a separate escrow account funds
equal to the amount of the taxes, assessments, or charges being contested,
objected, or opposed by Tenant. Tenant agrees to hold Landlord harmless from and
to fully pay and discharge the amounts finally determined to be due following
the exercise of such right to contest, object or oppose, together with any
penalties, fines, interests, costs, or expenses that may accrue, or have
accrued, thereon and Tenant shall apply the funds to set aside under this
Section 7 or fully discharge its obligations hereunder.

 

(c) If at any time during the Initial Term and any Renewal Term hereunder, the
method of taxation prevailing at the commencement of the lease term shall be
altered so as to cause the whole or any part of the taxes, assessments, or
charges now or hereafter levied, assessed or imposed on real estate and
improvement thereon to be levied, assessed or imposed wholly or partially as a
capital levy, or otherwise, on the rents received therefrom, Tenant shall pay
and discharge the same with respect to the rents due hereunder.

 

9. Insurance

 

(a) If the Leased Premises or any other part of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant’s agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.

 

- 4 -



--------------------------------------------------------------------------------

(b) At its sole cost and expense, Tenant shall obtain and thereafter maintain in
full force and effect, at all times during the lease term and any extension
thereof, the following insurance with respect to the Leased Premises:

 

  (i) comprehensive commercial public liability insurance , bodily injury and
property damage insurance coverage having limits of not less than $1,000,000 per
occurrence and $2,000,000 in the aggregate, and $5,000,000 excess umbrella
liability coverage.

 

  (ii) fire and extended coverage insurance in an amount equal to one-hundred
percent (100%) of the current replacement value of the Leased Premises, which
replacement value shall be redetermined by Landlord at the beginning of each
year of the Initial Term and any Renewal Term. Landlord shall, upon each such
redetermination, give written notice to Tenant of such redetermined replacement
value. If Tenant fails to object to such redetermined replacement value within
twenty-one (21) days after its receipt of written notice thereof, such value
shall be deemed acceptable to Tenant. If Tenant does object to such redetermined
replacement value, the replacement value of the Leased Premises shall then be
determined by an appraisal by a third party selected by Landlord and approved by
Tenant. Such third party’s determination of the replacement value of the Leased
Premises shall be conclusive and binding upon Landlord and Tenant. The cost of
any such appraisal shall be borne equally by Landlord and Tenant. If the
replacement value of the Leased Premises determined by such an appraisal is
higher than the then existing limits of fire and extended insurance coverage,
Tenant shall, at its sole cost and expense, promptly cause such insurance limits
to be increased to the new replacement value of the Leased Premises. The fire
and extended coverage insurance policy shall specifically provide that Landlord
and any mortgagee or lessor of Landlord are additional insureds and that all
payments shall be made as their interests appear.

 

(c) Each insurance policy furnished under this Section 8 shall be issued by a
responsible insurance company acceptable to Landlord, and such insurance
coverage may be written under a blanket policy or policies obtained by Tenant,
which policy or policies may include other real estate owned or leased by
Tenant. Landlord, Tenant and any mortgagee or lessor of Landlord shall all be
named as insured parties in each such insurance policy, and each policy shall
provide for written notice to Landlord and to any mortgagee or lessor of
Landlord at least ten (10) days prior to any cancellation, modification, or
lapse thereof. Tenant shall furnish Landlord with memorandum copies of such
insurance policies prior to the commencement of the lease term.

 

(d)

Tenant shall indemnify Landlord for, defend Landlord against, and save Landlord
harmless from any liability, loss, cost, injury, damage, or other expense that
may occur or be claimed by or with respect to any person or property on or

 

- 5 -



--------------------------------------------------------------------------------

about the Leased Premises resulting from the use, misuse, occupancy, possession,
or unoccupancy of the Leased Premises by Tenant, its agents, employees,
licensees, invitees or guests. Except where any loss, cost, injury or damage is
the result of Landlord’s sole fault or negligence, Landlord shall not have any
liability for any loss, cost, injury or damage to the Leased Premises, to Tenant
or Tenant’s employees, agents, licensees, invitees or guests or to any property
of such persons. Except as set forth in the Section 8, Landlord shall not be
responsible or liable for loss or damage to the contents of any improvements on
the Leased Premises, regardless of who owns the contents and regardless of how
or by whom the loss or damage is caused.

 

10. Utilities

Tenant shall pay all charges for water, sewer, gas, electricity, telephone and
other services and utilities used by Tenant on the Leased Premises during the
term of this Lease unless otherwise expressly agreed in writing by Landlord. In
the event that any utility or service provided to the Leased Premises is not
separately metered, Landlord shall pay the amount due and separately invoice
Tenant for Tenant’s pro rata share of the charges. Tenant shall pay such amounts
within fifteen (15) days of invoice. Tenant acknowledges that the Leased
Premises are designed to provide standard office use electrical facilities and
standard office lighting. Tenant shall not use any equipment or devices that
utilizes excessive electrical energy or which may, in Landlord’s reasonable
opinion, overload the wiring or interfere with electrical services to other
tenants.

Landlord does not warrant that any of the utility services above-mentioned will
be free from interruptions caused by war, insurrection, civil commotion, riots,
acts of God or the enemy, governmental action, lockouts, picketing (whether
legal or illegal), accidents, inability of Landlord to obtain fuel or supplies,
or any other cause or causes beyond the reasonable control of Landlord. Any such
interruption of service shall not be deemed an eviction or disturbance of
Tenant’s use and possession of the Leased Premises, or any part thereof, or
render Landlord liable to Tenant for damages, or relieve Tenant from the
performance of Tenant’s obligations under this Lease. Landlord shall have no
responsibility or liability for the failure of any public or private utility to
supply sufficient or adequate utility services to the Leased Premises.

 

11. Signs

Tenant shall have the right, with Landlord’s prior written consent, to place on
the Leased Premises, at locations selected by Tenant, any signs which are
permitted by applicable zoning ordinances and private restrictions. Landlord may
refuse consent to any proposed signage that is in Landlord’s opinion too large,
deceptive, unattractive or otherwise inconsistent with or inappropriate to the
Leased Premises or that hampers or restricts the use of any other tenant.
Landlord shall assist and cooperate with Tenant in obtaining any necessary
permission from governmental authorities or adjoining owners and occupants for
Tenant to place or construct the foregoing signs. Tenant shall repair all damage
to the Leased Premises resulting from the removal of signs installed by Tenant.

 

- 6 -



--------------------------------------------------------------------------------

12. Landlord’s Right of Entry

Landlord shall have the right to enter upon the Leased Premises at all
reasonable times for the purpose of inspecting the same, and during the last
year of the Initial Term or any Renewal Term hereunder, Landlord may exhibit the
same for sale or rent; provided, however, that Landlord shall not unreasonably
interfere with Tenant’s use of the Premises.

 

13. Parking

During the term of this Lease, Tenant shall have the exclusive use in common
with Landlord, other tenants of the Building, their guests and invitees, of the
non-reserved common automobile parking areas, driveways, and footways, subject
to rules and regulations for the use thereof as prescribed from time to time by
Landlord. Landlord reserves the right to designate parking areas within the
Building or in reasonable proximity thereto, for Tenant and Tenant’s agents and
employees. Tenant may be asked to provide Landlord with a list of all license
numbers for the cars owned by Tenant, its agents and employees.

 

14. Building Rules

Tenant will comply with the rules of the Building, if any, adopted and altered
by Landlord from time to time and will cause all of its agents, employees,
invitees and visitors to do so; all changes to such rules will be sent by
Landlord to Tenant in writing. No such building rules exist as of the date of
this Lease.

 

15. Damage or Destruction

If by fire or other casualty the Leased Premises are destroyed or damaged to the
extent that Tenant is deprived of occupancy or use of the Leased Premises
(meaning such destruction cannot be repaired or restored within sixty (60) days
of the occurrence of the fire or other casualty Landlord may elect to

 

(a) cause the restoration of the Leased Premises to substantially the same
condition as existed before such damage or destruction; or

 

(b) cancel this Lease as of the date of such fire or casualty by giving written
notice to Tenant not more than 30 days thereafter.

Should Landlord elect to proceed under subparagraph (a), above, rent shall abate
unless Tenant continues to partially occupy the Leased Premises, in which case
Tenant shall pay all rent on a prorated basis, until the Leased Premises are
restored, equal to an amount obtained by multiplying the then existing monthly
rent by a percentage equal

 

- 7 -



--------------------------------------------------------------------------------

to the fraction which has as its numerator the amount of square feet in the
improvements of the Leased Premises which is incapable of being used for its
intended purpose and as its denominator the total amount of square feet in the
improvements on the Leased Premises. If such damage does not deprive Tenant of
occupancy or use of the Leased Premises, Landlord shall proceed with due
diligence or cause the restoration of the Leased Premises to substantially the
same condition as existed before such damage. In such latter event, rent shall
not abate. Tenant shall fully cooperate with Landlord in making available to
Landlord for the purpose of so restoring the Leased Premises all insurance
proceeds payable under Section 8 as a result of fire or other casualty damage to
the Leased Premises.

 

16. Default by Tenant

If Tenant fails to pay any installment of rent or make any other payment
required to be made by Tenant when the same shall become due and payable
hereunder, or if Tenant fails to observe and perform any other provision,
covenant, or condition of this Lease required under this Lease to be observed
and performed by Tenant within fifteen (15) days after Landlord shall have given
notice to Tenant of the failure of Tenant to observe and perform the same, or if
Tenant abandons or vacates the Leased Premises during the continuance of this
Lease, or if Tenant makes an assignment for the benefit of creditors or enters
into a composition agreement with its creditors, or if the interest of Tenant in
the Leased Premises is attached, levied upon, or seized by legal process, or if
this Lease is assigned in violation of the terms hereof or is terminated by
operation of law, then, in any such event, immediately or at any time
thereafter, at the option of Landlord, Landlord shall, as it elects, either:

 

(a) declare this Lease to be in default, in which event this Lease shall
immediately cease and terminate, and Landlord may possess and enjoy the Leased
Premises as though this Lease had never been made, without prejudice, however,
to any and all rights of action when Landlord may have against Tenant for rent
and other charges payable by Tenant hereunder (both past due and future rent due
Landlord and past due and future charges payable by Tenant), damages, or breach
of covenant, in respect to which Tenant shall remain and continue liable
notwithstanding such termination; or

 

(b) relet the Leased Premises, or any part thereof, for such term or terms and
on such conditions, as Landlord deems appropriate for and on behalf of Tenant,
for the highest rental reasonably attainable in the judgment of Landlord, which
reletting shall not be considered as a surrender or acceptance back of the
Leased Premises or a termination of this Lease, and recover from Tenant any
deficiency between the amount of rent and all other charges payable by Tenant
under this Lease and those amounts obtained from such reletting, plus any
expenses incurred by Landlord in connection with such reletting, including,
without limitation, the expenses of any repairs or alterations Landlord deems
necessary or appropriate to make in connection with such reletting and all sums
expended for brokerage commissions and reasonable attorneys’ fees, but Landlord
shall be under no duty to relet the Leased Premises; or

 

- 8 -



--------------------------------------------------------------------------------

(c) declare the whole amount of the rent and other charges which would otherwise
have been paid by Tenant over the balance of the lease term to be immediately
due and payable, without prejudice, however, to any and all other rights of
action which Landlord may have against Tenant for past due rent and other
charges payable by Tenant hereunder, damages or breach of covenant, in respect
to which Tenant shall remain and continue liable notwithstanding Landlord’s
election to proceed under this clause (c).

In the event that a bankruptcy or insolvency proceeding is filed by or against
Tenant, or if a court of competent jurisdiction or other governmental authority
approves a petition seeking a reorganization, arrangement, composition or other
similar relief with respect to Tenant, or appoints a trustee, receiver or
liquidator of Tenant or of all, or substantially all, of Tenant’s property or
affairs, or assumes custody or control of all, or substantially all, of the
property or affairs of Tenant, Landlord shall have the right to elect any of the
remedies set forth above. If this Lease is assumed or assigned to a trustee,
receiver, liquidator or other court-appointed person or entity without
Landlord’s prior written consent, the parties and their respective successors
(whether by operation of law or otherwise agree that, upon such an assignment or
assumption, all defaults of Tenant prior to such assignment or assumption must
be cured or that adequate assurances that such defaults will be promptly cured
must be given and that adequate assurances of future performance under this
Lease must be provided. Such adequate assurances shall mean that a bond shall be
issued in favor of Landlord in the amount equal to one year’s future rent and
that an amount equal to all existing monetary obligations of Tenant which are in
default shall be escrowed with an escrow agent acceptable to Landlord.
Additionally, all past due monetary obligations of Tenant which are in default
shall be paid to Landlord within sixty (60) days after the assignment or
assumption and rent will be currently and continually paid on a timely basis
commencing with the first day of the month following the 60th day of the
assignment and assumption.

 

17. Quiet Possession

Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Leased
Premises during the term of this Lease.

 

18. Condemnation

If all or materially all of the Leased Premises are taken in appropriation
proceedings or by right of eminent domain or by the threat of the same, then
this Lease shall terminate as of the date Tenant is deprived of occupancy
thereof, and Tenant’s obligations under this Lease, except obligations for rent
and other charges herein to be paid by Tenant up

 

- 9 -



--------------------------------------------------------------------------------

to the date thereof, shall terminate. For purposes of this Lease, “materially
all of the Leased Premises” shall be considered as having been taken if the
portion of the Leased Premises taken, due either to the area so taken or the
location of the portion taken, would leave the remaining portion not so taken
insufficient to enable Tenant to effectively and economically conduct its
business at the Leased Premises. If less than materially all the Leased Premises
are taken in appropriation proceedings or by right of eminent domain or by the
threat thereof, then this Lease shall not terminate as a result of such taking,
but Landlord shall promptly repair and restore the Leased Premises to
substantially the same condition as existed immediately before such taking.
Until such repair and restoration are completed, rent shall be abated in the
proportion of the number of square feet of improvements on the Leased Premises
of which Tenant is deprived bears to the total square feet of such improvements
immediately prior to such taking. Thereafter, if the number of square feet of
improvements is less than the total of the same prior to such taking, rent shall
be reduced in the proportion to which the number of square feet of improvements
existing after such repair and restoration is less than the total of the same
prior to such taking.

All damages awarded for any such taking shall belong to and be the property of
Landlord, whether such damages shall be awarded as compensation for diminution
in value to the leasehold or to the fee of the Leased Premises, or otherwise,
provided, however, that Tenant shall be entitled to any portion of the award
made to Tenant for removal and reinstallation of Tenant’s fixtures or for the
cost of Tenant’s immovable fixtures, if any.

 

19. Subordination

Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust
or other lien presently existing or hereafter arising upon the Leased Premises,
or upon the Building and to any renewals, refinancing and extensions thereof, on
the condition that such mortgagor or lienholder agrees that Tenant’s occupancy
shall not be disturbed as long as Tenant is not in default of any of its
obligations under this Lease. Tenant agrees that any such mortgagee shall have
the right at any time to subordinate such mortgage, deed of trust or other lien
to this Lease on such terms and subject to such conditions as such mortgagee may
deem appropriate in its discretion. Landlord is hereby irrevocably vested with
full power and authority to subordinate this Lease to any mortgage, deed of
trust or other lien now existing or hereafter placed upon the Leased Premises or
the Building, and Tenant agrees upon demand to execute such further instruments
subordinating this Lease or attorning to the holder of any such liens as
Landlord may request. In the event that Tenant should fail to execute any
instrument of subordination herein required to be executed by Tenant promptly as
requested, Tenant hereby irrevocably constitutes Landlord as its
attorney-in-fact to execute such instrument in Tenant’s name, place and stead,
it being agreed that such power is one coupled with an interest.

 

- 10 -



--------------------------------------------------------------------------------

20. Estoppel Certificate

Tenant shall, at Landlord’s request and upon not less than ten (10) days’ prior
notice by Landlord, execute, acknowledge, and deliver to Landlord, or such other
party as Landlord may specify, a statement in writing certifying that this Lease
has not been modified and is still in full force and effect (or if modified,
that the same is in full force and effect as modified and stating the
modifications), and the dates to which the rent and any other obligations to be
paid hereunder by Tenant have been paid, and stating whether or not, to the best
of the knowledge of Tenant, Tenant or Landlord is in default in performance of
any obligation hereunder, and if so, specifying each such default.

 

21. Security Deposit

The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord’s damages in case of default by Tenant. Unless otherwise provided by
mandatory non-waivable law or regulation, Landlord may commingle the Security
Deposit with Landlord’s other funds. Landlord may, from time to time, without
prejudice to any other remedy, use the Security Deposit to the extent necessary
to make good any arrears of rent or to satisfy any other covenant or obligation
of Tenant hereunder. Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount. If Tenant is not in default at the
termination of this Lease, the balance of the Security Deposit remaining after
any such application shall be returned by Landlord to Tenant. If Landlord
transfers its interest in the Premises during the term of this Lease, Landlord
may assign the Security Deposit to the transferee and thereafter shall have no
further liability for the return of such Security Deposit.

 

22. Notices and Payment of Rent

Any payment of rent, notice, exercise of option or election, communication,
request or other document or demand required or desired to be given to Landlord
or Tenant shall be in writing and shall be deemed given:

 

(a) to Landlord when delivered personally to the managing partner of Landlord or
when deposited in the United States mail, first-class, postage prepaid,
addressed to Landlord at its address set forth at the beginning hereof; and

 

(b) to Tenant when delivered in person to an officer of Tenant or when deposited
in the United States mail, first-class, postage prepaid, addressed to Tenant at
its address set forth at the beginning hereof.

Either party may, from time to time, change the address at which such written
notices, exercises of options or elections, communications, requests, or other
documents or demands are to be mailed, by giving the other party written notice
of such changed address.

 

- 11 -



--------------------------------------------------------------------------------

23. Brokers

Not applicable.

 

24. Non-Waiver and Right to Cure Defaults

Neither a failure by Landlord to exercise any of its options hereunder, nor a
failure to enforce its rights or seek its remedies upon any default, nor an
acceptance by Landlord of any rent accruing before or after any default, shall
affect or constitute a waiver of Landlord’s right to exercise such option, to
enforce such right, or to seek such remedy with respect to that default or to
any prior or subsequent default. The remedies provided in this Lease shall be
cumulative and shall not in any way abridge, modify or preclude any other rights
or remedies to which Landlord is entitled, either at law or in equity. If Tenant
fails to pay by their respective due dates all rents, charges or other
obligations to be paid by it pursuant to the terms hereof, or fails to make
necessary repairs to the Leased Premises, or fails to perform any other duties
which it is required to perform hereunder, then Landlord, at its option, may do
so and the amount of any expenditure attributable to such action by Landlord,
plus accrued interest at the rate of eight percent (8%) per annum from the time
each such expenditure is made until reimbursed, shall immediately become due and
payable to Landlord and shall be considered additional rent hereunder; but no
such payment or compliance by Landlord shall constitute a waiver of any such
failure by Tenant or affect any right or remedy of Landlord with respect
thereto.

 

25. Holding Over by Tenant

If Tenant shall continue in possession of the Leased Premises beyond the
termination of the Initial Term and any Renewal Term hereunder, such holding
over shall be considered an extension of this Lease for a one-month period and
so on, from month to month, until terminated by either party by giving not less
than thirty (30) days written notice of termination to the other. Such holding
over shall be upon the same terms and conditions as are set forth in this Lease.

 

26. Surrender of Premises

Upon termination of this Lease, whether by lapse of time or otherwise, or upon
the exercise by Landlord of the power to enter and repossess the Leased Premises
without terminating this Lease, as hereinbefore provided, Tenant shall at once
surrender possession of the Leased Premises to Landlord in a condition and order
of repair substantially similar to its original condition and order of repair
upon the commencement of the lease term, reasonable wear and tear and damage by
events of casualty excepted, and shall at once remove all of Tenant’s personal
property and trade fixtures from the Leased Premises. Upon any such termination,
Tenant shall, as directed

 

- 12 -



--------------------------------------------------------------------------------

by Landlord, either remodel any addition to the Premises constructed by Tenant,
so as to facilitate use of such addition for office operations or remove such
addition from the Leased Premises. Any such remodeling or removal of any
addition to the Leased Premises shall be made by Tenant at its sole cost and
expense. If, upon any such termination, Tenant does not at once surrender
possession of the Leased Premises and remove such of its property as allowed by
Landlord, Landlord may forthwith re-enter and repossess the same and remove all
of Tenant’s property without being guilty of trespass or of forceful entry or
detainer or without incurring any liability to Tenant for loss or damage to
Tenant’s property. Upon any such removal of Tenant’s property, it shall be
considered to have been abandoned and may either be retained by Landlord as its
property or may be disposed of at public or private sale as Landlord sees fit.
If any such property is either sold at public or private sale or retained by
Landlord, the proceeds of any such sale or the then current fair market value of
the property, as the case may be, shall be applied by Landlord against
Landlord’s expenses of removal, storage or sale of such property, the arrears of
rent and other charges or future rent and other charges payable hereunder, and
any other damages to which Landlord may be entitled hereunder. Tenant shall
repair, at its sole cost and expense, any damage to the Leased Premises
resulting from the removal of its property as allowed hereunder.

 

27. Memorandum of Lease

The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Landlord and
Tenant shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.

 

28. Time of the Essence

Time is of the essence in the performance and observance of each and every term,
covenant and condition of this Lease by both Landlord and Tenant.

 

29. Headings

The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.

 

30. Binding Effect

The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.

 

31. Landlord’s Consent

Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which Landlord’s consent is required or desirable under this
Lease.

 

- 13 -



--------------------------------------------------------------------------------

32. Performance

If there is a default with respect to any of Landlord’s covenants, warranties or
representations under this Lease, and if the default continues more than fifteen
(15) days after notice in writing from Tenant to Landlord specifying the
default, Tenant may, at its option and without affecting any other remedy
hereunder, cure such default and deduct the cost thereof from the next accruing
installment or installments of rent payable hereunder until Tenant shall have
been fully reimbursed for such expenditures, together with interest thereon at a
rate equal to the lessor of twelve percent (12%) per annum or the then highest
lawful rate. If this Lease terminates prior to Tenant’s receiving full
reimbursement, Landlord shall pay the non-reimbursed balance plus accrued
interest to Tenant on demand.

 

33. Compliance With Law

If any law, ordinance, order, rule or regulation is passed or enacted by any
governmental agency or department having jurisdiction over the Leased Premises
or Tenant’s use of the same which requires Tenant to modify or alter its
operations or use of the Leased Premises, this Lease shall in no way be affected
and Tenant shall, at its sole cost and expense, promptly comply with such law,
ordinance, order, rule, or regulation.

 

34. Entire Agreement

This Agreement is the entire agreement between the parties with respect to the
subject matter hereof, and terminates and supersedes all prior understandings or
agreements.

 

35. Amendments

No amendment to this Lease shall be valid or binding unless such amendment is in
writing and executed by the parties hereto.

 

36. Governing Law

This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the State of Ohio.

 

37. Severability of Provisions

The invalidity or unenforceability of any particular provision of this Lease
shall not affect the other provisions hereof and this Lease shall be construed
in all respects as if such invalid or unenforceable provision were omitted.

 

38. Copy of Agreement

Tenant acknowledges receipt of an executed copy of this Lease.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

LANDLORD: Jon Asian, LLC     TENANT: Edict Systems, Inc. By: /s/ Jason
Wadzinski                                                          By: /s/ Jason
Wadzinski                                             

Jason Wadzinski, CEO

   

Jason Wadzinski, CEO

Date: February 3, 2012

   

Date: February 3, 2012

2434 Esquire Dr., Beavercreek, OH 45431     2434 Esquire Dr., Beavercreek, OH
45431 Phone: (937) 429-4288     Phone: (937) 429-4288

 

- 15 -



--------------------------------------------------------------------------------

Schedule “A”

Description of Leased Premises

Situate in the City of Beavercreek, County of Greene, and State of Ohio, and
being described as follows:

Being Lot Numbered Thirteen (13) of Kempton Square, Section Two (2), as the same
is recorded in Plat Book 29, Pages 103 and 104, of the Plat Records of Greene
County, Ohio, also knows as Plat Cabinet 34, pages 386B-387A, of the Plat
Records of Greene County, Ohio.

Subject to all easements, conditions, restrictions and limitations of record and
all legal highways.